DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
3.	In response to communications filed on 12/22/2020, no claims have been cancelled; claims 1, 9 and 16 have been amended, and no new claims have been added. Therefore, claims 1-3, 5-7, 9-11, 13-14, 16, and 18-19 are presently pending in the application.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 6, 9-11, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (U.S Patent No. 8,019,777), in view of York et al. (U.S Patent Application Publication No. 2013/0275429), in view of Spivack et al. (U.S Patent Application Publication No. 2014/0129331).
As to claim 1, Hauser teaches a method for augmenting a search query of a first user, based on analysis of electronic content contributions of the first user (See Hauser, column 1, line 51-column 2, line 3, wherein Hauser teaches recording and storing {gathering} electronic information based on a user’s interactions/activity {contributions}), the method comprising: 
one or more computer processors gathering electronic content contributions submitted to a media source and generated by a first user of the media source and timeframe information associated with the electronic content contributions (See Hauser, column 1, line 51-column 2, line 3, wherein Hauser teaches recording and storing {gathering} electronic information based on a user’s interactions/activity {contributions}. The user information collected also includes time period {timeframe} information associated with the information), wherein the electronic content contribution includes generation of electronic content by the first user and response actions by the first user (See Hauser, column 1, line 51-column 2, line 3, wherein Hauser teaches recording and storing electronic information based on a user’s interactions/activity {generation and response actions by first user} and also the users interests; Also see column 3, line 51-column 4, line 4, wherein the user profile generator “recording of each item of content consumed and any interactions with the content (e.g., sharing, commenting, rating, and the like) using page-based JavaScript code to report the action in real-time via and application programming interface (API), relying on unique IDs assigned and stored in cookies on a computer, or via other methods such as login-based username or device ID (usually in the case of mobile devices)”); 
the one or more computer processors identifying topic entities from the electronic content contributed by the first user of the media source (See Hauser, column 3, lines 13-49, wherein Hauser teaches that the “content analysis processes include semantic analysis of content, software for entity extraction, knowledge maps and other methods of determining topical matter. (15) The personalized prediction engine (system) 101 encompasses”);
the one or more computer processors determining, based on the semantic analysis, attributes of the identified topic entities (See Hauser, column 3, lines 13-49, wherein Hauser teaches that “The digital discovery and delivery system 100 incorporates a proprietary content personalization engine 101 that combines data mining, semantic content analysis, editorial and commercial rules, and an understanding and application of behavioral analysis”);
the one or more computer processors grouping the identified topic related attributes of the identified topic entities (See Hauser, column 6, line 58-column 6, line 15, wherein Hauser teaches collecting information and then aggregating {Grouping} the information. Hauser specifically teaches “Data for all personalized content service-powered sites is aggregated to allow the personalization service to create scores of the entire news audience and relevant segments (no segment will be specific enough to allow someone to view data that is essentially from a single site)”).
Hauser teaches semantic analysis and collecting information which includes associated time data (See Hauser, column 3, lines 13-49 and Hauser, column 1, line 51-column 2, line 3). Hauser, however, does not teach a user responding to other user generated content and semantic analysis and syntactic analysis done prior to identifying topics. Hauser, specifically does not explicitly teach the one or more computer processors performing semantic analysis and syntactic analysis on the content contributed by the first user of the media source; the one or more computer processors identifying topic entities from content contributed by the first user of the media source, based on the semantic analysis and syntactic analysis performed on the content contributed by the first user of the media source; the one or more computer processors determining relationships between the identified topic entities including time-based relationships, based on one or more groups of the identified topic entities and the semantic analysis of the electronic content contributed by the first user of the media source; the one or more computer processors generating a graph based on an ontology model, comprised of a grouping of a plurality of the identified topic entities from the electronic content contributed by the first user, and the relationships between the identified topic entities; and the one or more computer processors responsive to determining that a search query has been initiated by the first user, presenting to the first user, the graph of additional topic entities for augmenting the search query, based on the ontology model, wherein the graph is represented by the plurality of the identified topic entities as nodes of the graph, the relationships between the plurality of the 
York et al. teaches a system and method for enabling contextual recommendations and collaboration within content (See abstract), in which he teaches the one or more computer processors performing semantic analysis and syntactic analysis on the content contributed by the user of the media source (See York et al., paragraphs 77-81, 88 and 99, wherein as the content is incoming automatically indexing it to identify topics. Indexing to identify the topics is through the semantic and syntactic analysis); 
the one or more computer processors identifying topic entities from content contributed by the first user of the media source, based on the semantic analysis and syntactic analysis performed on the content contributed by the first user of the media source (See York et al., paragraphs 77-81, 88, 99 and 106, wherein as the content is incoming automatically indexing it to identify topics. Indexing to identify the topics is through the semantic and syntactic analysis); and 
the one or more computer processors determining relationships between the identified topic entities including time-based relationships, based on one or more groups of the identified topic entities (See York et al., Figure 15; and paragraphs 11, 83, 88, 106-107, 121, 127 and 131, wherein York discloses presenting topics and relationships over timeline) and the semantic analysis of the electronic content contributed by the first user of the media source (See York et al., paragraphs 77-81, 88, 99 and 106, wherein as the content is incoming automatically indexing it to identify topics. Indexing to identify the topics is through the semantic and syntactic analysis);
the one or more computer processors generating a graph based on an ontology model, comprised of a grouping of a plurality of the identified topic entities from the electronic content contributed by the first user, and the relationships between the identified topic entities (See York et al., Figure 15; and paragraphs 11, 83, 88, 106-107, 121, 127 and 131, wherein York discloses presenting topics and relationships over timeline. The personalization of recommendations to the user are done by collecting and analyzing the users activity which is read on “contributed” by the first user) and 
the one or more computer processors responsive to determining that a search query has been initiated by the first user, presenting to the first user, the graph of additional topic entities for augmenting the search query, based on the ontology model (See York et al., paragraphs 11, 83, 88, 106-107, 121, 127 and 131, wherein the personalization of recommendations to the user is read on the additional topics), wherein the graph is represented by the plurality of the identified topic entities as nodes of the graph, the relationships between the plurality of the identified topic entities as edges of the graph, and the edges indicating the magnitude of the strength of the relationships interconnecting the nodes of the graph (See York et al., paragraphs 11 and 53-55, wherein “a large amount of content objects are analyzed and indexed, and metadata pertaining to these content objects is stored along with information about people and their relationships in an enhanced social network graph, in which content objects and people may be nodes in the graph, and their relationships may be edges in the graph. The enhanced social network graph also comprises nodes consisting of ontologies, topics, or domain models, and relationships between people and topics, or between people and content objects, or between content objects and topics may therefore be captured in an enhanced social network graph”).
Hauser and York et al. are from the analogous art of analyzing and processing content to determine relationships.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Hauser and York et al. to have combined Hauser and York et al.. The motivation to combine Hauser and York et al. is to provide a system that is able to combine knowledge about people, information about any relevant domains of knowledge, and information about a large number of documents and other content objects that might be relevant or of use to a person interacting with a content object (including information pertaining to the contents of the documents, messages, or content items), all of which together can be used to identify not only people but also documents and other content objects that might be relevant or useful to a person viewing, responding to, or creating a document such as an email (See York et al., paragraphs 9-10).  Therefore, it would have been obvious to one skilled in the art to combine Hauser and York et al..
Hauser as modified, however, still does not explicitly teach response actions by the first user to the electronic content posted by other users and the one or more computer processors determining a strength of the relationships, respectively, between the topic entities indicated by a magnitude, wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities; including the magnitude indicating the strength of the relationships, respectively, between the identified topic entities.
Spivack et al. teaches system and method for predicting momentum of activities of a targeted audiences for automatically optimizing placement of promotional items or content in a network environment (See abstract), in which he teaches response actions by the first user to the electronic content posted by other users (See Spivack et al., paragraphs 47, wherein the user analytics repository comprises of posted content and user influence, response rates, online activity; Also see paragraph 53 which defines the user actions to include commenting, tweeting, liked, etc.) and the one or more computer processors determining a strength of the relationships (See Spivack et al., paragraphs 72, 115-116, 225-228, 245 and 255-256, wherein Spivack teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds), respectively, between the topic entities indicated by a magnitude, wherein the magnitude is based on a frequency of association of the topic entities (See Spivack et al., paragraphs 225-228 and 295, wherein Spivack teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds; for example, different thresholds can be set to differentiate a low, medium, and high momentum. Similarly, different thresholds can be set to differentiate a slow, medium, and rapid growth rate of a momentum”), a currency of the topic entities, a duration of association of the topic entities over a time period (See Spivack et al., paragraph 246, wherein Spivack teaches “tracing a magnitude of the momentum for a given topic over the select period of time”), and a quantity of content associating keywords of the topic entities (See Spivack et al., paragraphs 115, 225-228); including the magnitude indicating the strength of the relationships, respectively, between the identified topic entities (See Spivack et al., paragraphs 72, and 225-228, wherein Spivack teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds).
Hauser as modified and Spivack et al. are from the analogous art of processing and determining relationships of entities/data. It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Hauser as modified and Spivack et al. to have combined Hauser as modified and Spivack et al.. The motivation to combine Hauser as modified and Spivack et al. to provide a system and method for continuous and real-time or near real-time targeting of social network promotional item or content (See Spivack et al., paragraph 32). Therefore, it would have been obvious to one skilled in the art to combine Hauser as modified and Spivack et al..
As to claims 21 4 and 10, Hauser as modified, teaches wherein the content contributions include one, or a combination of: posted text, posted comments, likes, tags, chat content, users followed, topics followed, posted image metadata, and transcripts of posted video (See Hauser, column 3, lines 50-67, wherein Hauser teaches “recording of each item of content consumed and any interactions with the content (e.g., sharing, commenting, rating, and the like)”).

As to claims 31 4 and 11, Hauser as modified, teaches wherein the media source is one or more network based social media sites (See York et al., paragraphs 11-12, wherein “social network” is read on “social media”). 

As to claim 61 4, Hauser as modified, teaches wherein the graph based on the ontology model is updated in response to analysis of an additional content contribution by the user (See York et al., paragraphs 11, 83, 88, 106-107, 121, 127 and 131, wherein the personalization of recommendations to the user is read on the additional topics) and paragraph 17 wherein “the indexing engine stores a temporary graph fragment comprising index information derived from a newly-created content fragment, the predictive content intelligence engine identifies at least a plurality of other content objects and a plurality of people that are relevant based on the temporary graph fragment, and the indexing engine and the predictive content intelligence engine iteratively update the temporary graph and the plurality of relevant other content objects and people as the newly-created content fragment is edited, and when editing of the newly-created content fragment is completed, the temporary graph fragment is added to the expanded social network graph database”).

As to claim 9, Hauser teaches a computer program product for augmenting a search query of a first user, based on analysis of content contributions of the first user (See Hauser, column 1, line 51-column 2, line 3, wherein Hauser teaches recording and storing {gathering} electronic information based on a user’s interactions/activity {contributions}), the computer program product comprising: 
a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by one or more processors (See Hauser, paragraphs 61-63), the program instructions comprising: 
program instructions to gather content contributions submitted to a media source and generated by a first user of the media source and timeframe information associated with the electronic content contributions (See Hauser, column 1, line 51-column 2, line 3, wherein Hauser teaches recording and storing {gathering} electronic information based on a user’s interactions/activity {contributions}. The user information collected also includes time period {timeframe} information associated with the information), wherein the electronic content contribution includes generation of electronic content by the first user and response actions by the first user (See Hauser, column 1, line 51-column 2, line 3, wherein Hauser teaches recording and storing electronic information based on a user’s interactions/activity {generation and response actions by first user} and also the users interests ; Also see column 3, line 51-column 4, line 4, wherein the user profile generator “recording of each item of content consumed and any interactions with the content (e.g., sharing, commenting, rating, and the like) using page-based JavaScript code to report the action in real-time via and application programming interface (API), relying on unique IDs assigned and stored in cookies on a computer, or via other methods such as login-based username or device ID (usually in the case of mobile devices)”); 
program instructions to determine, based on the semantic analysis, attributes of the identified topic entities (See Hauser, column 3, lines 13-49, wherein Hauser teaches that “The digital discovery and delivery system 100 incorporates a proprietary content personalization engine 101 that combines data mining, semantic content analysis, editorial and commercial rules, and an understanding and application of behavioral analysis”);  
program instructions to group the identified topic entities based on one or both of similar and related attributes of the identified topic entities (See Hauser, column 3, lines 13-49, wherein Hauser teaches that the “content analysis processes include semantic analysis of content, software for entity extraction, knowledge maps and other methods of determining topical matter. (15) The personalized prediction engine (system) 101 encompasses”);
program instructions to determine relationships between the identified topic entities including time-based relationships, based on one or more groups of the identified topic entities and the semantic and syntactic analysis of the content contributed by the first user of the media source (See Hauser, column 3, lines 13-49, wherein Hauser teaches that the “content analysis processes include semantic analysis of content, software for entity extraction, knowledge maps and other methods of determining topical matter. (15) The personalized prediction engine (system) 101 encompasses”);
program instructions to generate an ontology model, comprised of a plurality of the identified topic entities, and the relationships between the identified topic entities (See Hauser, column 3, lines 13-49, wherein Hauser teaches that “The digital discovery and delivery system 100 incorporates a proprietary content personalization engine 101 that combines data mining, semantic content analysis, editorial and commercial rules, and an understanding and application of behavioral analysis”); and END920140216US1 Page 28 of 32 
responsive to determining that a search query has been initiated by the first user, program instructions to present to the first user, additional topic entities as selection choices for augmenting the search query, based on the ontology model (See Hauser, column 6, line 58-column 6, line 15, wherein Hauser teaches collecting information and then aggregating {Grouping} the information. Hauser specifically teaches “Data for all personalized content service-powered sites is aggregated to allow the personalization service to create scores of the entire news audience and relevant segments (no segment will be specific enough to allow someone to view data that is essentially from a single site)”).
Hauser teaches semantic analysis and collecting information which includes associated time data (See Hauser, column 3, lines 13-49 and Hauser, column 1, line 51-column 2, line 3). Hauser, however, does not teach however, does not teach semantic analysis and syntactic analysis done prior to identifying topics. Hauser, specifically does not explicitly teach program instructions to identify topic entities from the electronic content contributed to the media source by the first user of the media source, based on the semantic analysis and syntactic analysis performed on the electronic content contributed by the first user of the media source; program instructions to determine, based on the semantic analysis and the syntactic analysis, attributes of the identified topic entities; program instructions to group the identified topic entities based on related attributes of the identified topic entities; program instructions to determine a strength of the relationships, respectively, between the identified topic entities indicated by a magnitude; program instructions to generate a graph based on an ontology model, comprised of a grouping of a plurality of the identified topic entities from the electronic content contributed by the first user, and the relationships between the identified topic entities, including the magnitude indicating the strength of the relationships, respectively, between the identified topic entities; and responsive to determining that a search query has been initiated by the first user, program instructions to present to the first user, additional topic entities for augmenting the search query, based on the ontology model, wherein the ontology model is represented by the plurality of the identified topic entities as nodes of a generated graph, the relationships between the plurality of the identified topic entities as edges of the graph, and the edges indicating the magnitude of the strength of the relationships interconnecting the nodes of the graph.
York et al. teaches a system and method for enabling contextual recommendations and collaboration within content (See abstract), in which he teaches program instructions to identify topic entities from the electronic content contributed to the media source by the first user of the media source, based on the semantic analysis and syntactic analysis performed on the electronic content contributed by the first user of the media source (See York et al., paragraphs 77-81, 88, 99 and 106, wherein as the content is incoming automatically indexing it to identify topics. Indexing to identify the topics is through the semantic and syntactic analysis); 
program instructions to determine, based on the semantic analysis and the syntactic analysis, attributes of the identified topic entities  (See York et al., Figure 15; and paragraphs 11, 83, 88, 106-107, 121, 127 and 131, wherein York discloses presenting topics and relationships over timeline); 
program instructions to group the identified topic entities based on related attributes of the identified topic entities (See York et al., paragraphs 77-81, 88, 99 and 106, wherein as the content is incoming automatically indexing it to identify topics. Indexing to identify the topics is through the semantic and syntactic analysis); 
program instructions to generate a graph based on an ontology model, comprised of a grouping of a plurality of the identified topic entities from the electronic content contributed by the first user, and the relationships between the identified topic entities, including the magnitude indicating the strength of the relationships, respectively, between the identified topic entities (See York et al., Figure 15; and paragraphs 11, 83, 88, 106-107, 121, 127 and 131, wherein York discloses presenting topics and relationships over timeline. The personalization of recommendations to the user are done by collecting and analyzing the users activity which is read on “contributed” by the first user); and 
responsive to determining that a search query has been initiated by the first user, program instructions to present to the first user, additional topic entities for augmenting the search query, based on the ontology model (See York et al., paragraphs 11, 83, 88, 106-107, 121, 127 and 131, wherein the personalization of recommendations to the user is read on the additional topics), wherein the ontology model is represented by the plurality of the identified topic entities as nodes of a generated graph, the relationships between the plurality of the identified topic entities as edges of the graph, and the edges indicating the magnitude of the strength of the relationships interconnecting the nodes of the graph (See York et al., paragraphs 11 and 53-55, wherein “a large amount of content objects are analyzed and indexed, and metadata pertaining to these content objects is stored along with information about people and their relationships in an enhanced social network graph, in which content objects and people may be nodes in the graph, and their relationships may be edges in the graph. The enhanced social network graph also comprises nodes consisting of ontologies, topics, or domain models, and relationships between people and topics, or between people and content objects, or between content objects and topics may therefore be captured in an enhanced social network graph”).
Hauser and York et al. are from the analogous art of analyzing and processing content to determine relationships.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Hauser and York et al. to have combined Hauser and York et al.. The motivation to combine Hauser and York et al. is to provide a system that is able to combine knowledge about people, information about any relevant domains of knowledge, and information about a large number of documents and other content objects that might be relevant or of use to a person interacting with a content object (including information pertaining to the contents of the documents, messages, or content items), all of which together can be used to identify not only people but also documents and other content objects that might be relevant or useful to a person viewing, responding to, or creating a document such as an email (See York et al., paragraphs 9-10).  Therefore, it would have been obvious to one skilled in the art to combine Hauser and York et al..
Hauser as modified, however, does not explicitly teach response actions by the first user to the electronic content posted by other users  and the one or more computer processors determining a strength of the relationships, respectively, between the topic entities indicated by a magnitude, wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of association of the topic entities over a time period, and a quantity of content associating the topic entities; including the magnitude indicating the strength of the relationships, respectively, between the identified topic entities.
Spivack et al. teaches system and method for predicting momentum of activities of a targeted audiences for automatically optimizing placement of promotional items or content in a network environment (See abstract), in which he teaches response actions by the first user to the electronic content posted by other users (See Spivack et al., paragraphs 47, wherein the user analytics repository comprises of posted content and user influence, response rates, online activity; Also see paragraph 53 which defines the user actions to include commenting, tweeting, liked, etc.) and the one or more computer processors determining a strength of the relationships (See Spivack et al., paragraphs 72, 115-116, 225-228, 245 and 255-256, wherein Spivack teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds), respectively, between the topic entities indicated by a magnitude, wherein the magnitude is based on a frequency of association of the topic entities (See Spivack et al., paragraphs 225-228 and 295, wherein Spivack teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds; for example, different thresholds can be set to differentiate a low, medium, and high momentum. Similarly, different thresholds can be set to differentiate a slow, medium, and rapid growth rate of a momentum”), a currency of the topic entities, a duration of association of the topic entities over a time period (See Spivack et al., paragraph 246, wherein Spivack teaches “tracing a magnitude of the momentum for a given topic over the select period of time”), and a quantity of content associating the topic entities (See Spivack et al., paragraphs 115, 225-228); including the magnitude indicating the strength of the relationships, respectively, between the identified topic entities (See Spivack et al., paragraphs 72, and 225-228, wherein Spivack teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds).
Hauser as modified and Spivack et al. are from the analogous art of processing and determining relationships of entities/data.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Hauser as modified and Spivack et al. to have combined Hauser as modified and Spivack et al.. The motivation to combine Hauser as modified and Spivack et al. to provide a system and method for continuous and real-time or near real-time targeting of social network promotional item or content (See Spivack et al., paragraph 32). Therefore, it would have been obvious to one skilled in the art to combine Hauser as modified and Spivack et al..

As to claim 16, Hauser teaches a computer system for augmenting a search query of a first user, based on analysis of content contributions of the first user (See Hauser, column 1, line 51-column 2, line 3, wherein Hauser teaches recording and storing {gathering} electronic information based on a user’s interactions/activity {contributions}), the computer system comprising: 
one or more computer processors; one or more computer readable storage media; and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors (See Hauser, paragraphs 61-63), the program instructions comprising: 
program instructions to gather content contributions made to a media source by a first user of a the media source and timeframe information associated with the electronic content contributions(See Hauser, column 1, line 51-column 2, line 3, wherein Hauser teaches recording and storing {gathering} electronic information based on a user’s interactions/activity {contributions}. The user information collected also includes time period {timeframe} information associated with the information), wherein the electronic content contribution includes generation (See Hauser, column 1, line 51-column 2, line 3, wherein Hauser teaches recording and storing electronic information based on a user’s interactions/activity {generation and response actions by first user} and also the users interests ; Also see column 3, line 51-column 4, line 4, wherein the user profile generator “recording of each item of content consumed and any interactions with the content (e.g., sharing, commenting, rating, and the like) using page-based JavaScript code to report the action in real-time via and application programming interface (API), relying on unique IDs assigned and stored in cookies on a computer, or via other methods such as login-based username or device ID (usually in the case of mobile devices)”);
program instructions to perform semantic analysis on the content contributed by the first user of the media source (See Hauser, column 3, lines 13-49, wherein Hauser teaches that “The digital discovery and delivery system 100 incorporates a proprietary content personalization engine 101 that combines data mining, semantic content analysis, editorial and commercial rules, and an understanding and application of behavioral analysis”); 
program instructions to determine, based on the semantic analysis, attributes of the identified topic entities (See Hauser, column 3, lines 13-49, wherein Hauser teaches that “The digital discovery and delivery system 100 incorporates a proprietary content personalization engine 101 that combines data mining, semantic content analysis, editorial and commercial rules, and an understanding and application of behavioral analysis”);
program instructions to group the identified topic entities based on one or both of similar and related attributes of the identified topic entities (See Hauser, column 6, line 58-column 6, line 15, wherein Hauser teaches collecting information and then aggregating {Grouping} the information);
program instructions to determine relationships between the identified topic entities, based on one or more groups of the identified topic entities and the semantic analysis of the content contributed by the first user of the media source  (See Hauser, column 3, lines 13-49, wherein Hauser teaches that “The digital discovery and delivery system 100 incorporates a proprietary content personalization engine 101 that combines data mining, semantic content analysis, editorial and commercial rules, and an understanding and application of behavioral analysis”);
program instructions to generate an ontology model, based on the identified topic entities, and the relationships between the identified topic entities (See Hauser, column 6, line 58-column 6, line 15, wherein Hauser teaches collecting information and then aggregating {Grouping} the information. Hauser specifically teaches “Data for all personalized content service-powered sites is aggregated to allow the personalization service to create scores of the entire news audience and relevant segments (no segment will be specific enough to allow someone to view data that is essentially from a single site)”).
Hauser teaches semantic analysis and collecting information which includes associated time data (See Hauser, column 3, lines 13-49 and Hauser, column 1, line 51-column 2, line 3). Hauser, however, does not explicitly teach program instructions to perform semantic analysis and syntactic analysis on the content contributed to the media source by the first user of the media source, based on the semantic analysis and syntactic analysis performed on the content contributed by the first user of the media source; program instructions to identify topic entities from the electronic content contributed by the first user of the media source, based on the semantic analysis and syntactic analysis performed on the electronic content contributed by the first user of the media source; program instructions to determine a strength of the relationships, respectively, between the identified topic entities indicated by a magnitude;Page 7 of 16IBM Docket No.: END920140216US1 program instructions to generate a graph based on an ontology model, comprised of a grouping of a plurality of the identified topic entities from the electronic content contributed by the first user, and the relationships between the identified topic entities, including the magnitude indicating the strength of the relationships, respectively, between the identified topic entities; and responsive to determining that a search query has been initiated by the first user, program instructions to present to the first user, additional topic entities as selection choices for augmenting the search query, based on the ontology model, wherein the ontology model is represented by the plurality of the identified topic entities as nodes of a generated graph, the relationships between the plurality of the identified topic entities as edges of the graph, and the edges indicating the magnitude of the strength of the relationships interconnecting the nodes of the graph.
York et al. teaches a system and method for enabling contextual recommendations and collaboration within content (See abstract), in which he teaches program instructions to perform semantic analysis and syntactic analysis on the content contributed to the media source by the first user of the media source, based on the semantic analysis and syntactic analysis performed on the content contributed by the first user of the media source (See York et al., paragraphs 77-81, 88, 99 and 106, wherein as the content is incoming automatically indexing it to identify topics. Indexing to identify the topics is through the semantic and syntactic analysis); 
program instructions to identify topic entities from the electronic content contributed by the first user of the media source, based on the semantic analysis and syntactic analysis performed on the electronic content contributed by the first user of the media source (See York et al., paragraphs 77-81, 88, 99 and 106, wherein as the content is incoming automatically indexing it to identify topics. Indexing to identify the topics is through the semantic and syntactic analysis); 
Page 7 of 16IBM Docket No.: END920140216US1program instructions to generate a graph based on an ontology model, comprised of a grouping of a plurality of the identified topic entities from the electronic content contributed by the first user, and the relationships between the identified topic entities, including the magnitude indicating the strength of the relationships, respectively, between the identified topic entities (See York et al., Figure 15; and paragraphs 11, 83, 88, 106-107, 121, 127 and 131, wherein York discloses presenting topics and relationships over timeline. The personalization of recommendations to the user are done by collecting and analyzing the users activity which is read on “contributed” by the first user); and 
responsive to determining that a search query has been initiated by the first user, program instructions to present to the first user, additional topic entities as selection choices for augmenting the search query, based on the ontology model (See York et al., paragraphs 11, 83, 88, 106-107, 121, 127 and 131, wherein the personalization of recommendations to the user is read on the additional topics), wherein the ontology model is represented by the plurality of the identified topic entities as nodes of a generated graph, the relationships between the plurality of the identified topic entities as edges of the graph, and the edges indicating the magnitude of the strength of the relationships interconnecting the nodes of the graph  (See York et al., paragraphs 11 and 53-55, wherein “a large amount of content objects are analyzed and indexed, and metadata pertaining to these content objects is stored along with information about people and their relationships in an enhanced social network graph, in which content objects and people may be nodes in the graph, and their relationships may be edges in the graph. The enhanced social network graph also comprises nodes consisting of ontologies, topics, or domain models, and relationships between people and topics, or between people and content objects, or between content objects and topics may therefore be captured in an enhanced social network graph”).
Hauser and York et al. are from the analogous art of analyzing and processing content to determine relationships.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Hauser and York et al. to have combined Hauser and York et al..  The motivation to combine Hauser and York et al. is to provide a system that is able to combine knowledge about people, information about any relevant domains of knowledge, and information about a large number of documents and other content objects that might be relevant or of use to a person interacting with a content object (including information pertaining to the contents of the documents, messages, or content items), all of which together can be used to identify not only people but also documents and other content objects that might be relevant or useful to a person viewing, responding to, or creating a document such as an email (See York et al., paragraphs 9-10).  Therefore, it would have been obvious to one skilled in the art to combine Hauser and York et al..
Hauser as modified, however, does not explicitly teach response actions by the first user to the electronic content posted by other users and program instructions to determine a strength of the relationships, respectively, between the identified topic entities indicated by a magnitude, wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of association of the topic entities over a time period, and a quantity of content associating the topic entities; the relationships between the identified topic entities, including the magnitude indicating the strength of the relationships, respectively, between the identified topic entities.
Spivack et al. teaches system and method for predicting momentum of activities of a targeted audiences for automatically optimizing placement of promotional items or content in a network environment (See abstract), in which he teaches response actions by the first user to the electronic content posted by other users (See Spivack et al., paragraphs 47, wherein the user analytics repository comprises of posted content and user influence, response rates, online activity; Also see paragraph 53 which defines the user actions to include commenting, tweeting, liked, etc.) and program instructions to determine a strength of the relationships (See Spivack et al., paragraphs 72, 115-116, 225-228, 245 and 255-256, wherein Spivack teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds), respectively, between the topic entities indicated by a magnitude, wherein the magnitude is based on a frequency of association of the topic entities (See Spivack et al., paragraphs 225-228 and 295, wherein Spivack teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds; for example, different thresholds can be set to differentiate a low, medium, and high momentum. Similarly, different thresholds can be set to differentiate a slow, medium, and rapid growth rate of a momentum”), a currency of the topic entities, a duration of association of the topic entities over a time period (See Spivack et al., paragraph 246, wherein Spivack teaches “tracing a magnitude of the momentum for a given topic over the select period of time”), and a quantity of content associating the topic entities (See Spivack et al., paragraphs 115, 225-228); the relationships between the identified topic entities, including the magnitude indicating the strength of the relationships, respectively, between the identified topic entities (See Spivack et al., paragraphs 72, and 225-228, wherein Spivack teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds).
Hauser as modified and Spivack et al. are from the analogous art of processing and determining relationships of entities/data.  It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Hauser as modified and Spivack et al. to have combined Hauser as modified and Spivack et al.. The motivation to combine Hauser as modified and Spivack et al. to provide a system and method for continuous and real-time or near real-time targeting of social network promotional item or content (See Spivack et al., paragraph 32). Therefore, it would have been obvious to one skilled in the art to combine Hauser as modified and Spivack et al..

6.	Claims 5, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (U.S Patent No. 8,019,777), in view of York et al. (U.S Patent Application Publication No. 2013/0275429), in view of Spivack et al. (U.S Patent Application Publication No. 2014/0129331), in further view of Wissner et al. (U.S Patent Application Publication No. 2010/0268702).
As to claims 5, 13,1 4 and 18, Hauser as modified, still does not explicitly teach wherein the ontology model includes a set of interrelated triples that include a topic entity as a subject, a second topic entity as an object, and a relationship between the subject and object as a predicate.
Wissner et al. teaches generating user-customized search results and building a semantics-enhanced search engine (See abstract), in which he teaches wherein the ontology model includes a set of interrelated triples that include a topic entity as a subject, a second topic entity as an object, and a relationship between the subject and object as a predicate (See Wissner et al., paragraphs 64, 92 and 182, wherein the knowledge repository can be a sets of ontologies or taxonomies and the semantic types can be determined through topic detection and the semantic types are associated with attributes. Therefore, when the attribute of semantic types are determined through a predefined ontology, an ontology model is generated to identify topics and relationships. Also see paragraphs 142, 156, 239-240, wherein Wissner disclose “triplets for conversations can be generated for a fixed subject and/or a variable subject. The fixed subject can be the content or resource being commented upon in the conversation (e.g., in reference to a webpage referencing "Pulp Fiction", the comment can be "this movie was directed by Quentin Tarantino"). The predicate and objects in the conversation can be detected using grammars which can be either a general grammar of a domain-specific grammar (e.g., movies or entertainment related)”).
Hauser as modified and Wissner et al. are from the analogous art of analyzing and processing content for better search results. It would have been obvious to one of ordinary skill in the art at the time the invention was made having the teachings of Hauser as modified and Wissner et al. to have combined Hauser as modified and Wissner et al.. The motivation to combine Hauser as modified and Wissner et al. is to provide “optimizing search by enhancing relevancy through semantics and by generating user-customized search results” (See Wissner et al., paragraph 2). Therefore, it would have been obvious to one skilled in the art to combine Hauser as modified and Wissner et al..

7.	Claims 7, 14,1 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (U.S Patent No. 8,019,777), in view of York et al. (U.S Patent Application Publication No. 2013/0275429), in view of Spivack et al. (U.S Patent Application Publication No. 2014/0129331), in further view of Scofield et al. (U.S Patent No. 7,797,421).
As to claims 7, 14,1 4 and 19, Hauser as modified, teaches “Graph edges can be undirected (that is, they can operate bidirectionally, pointing from either end to the other end), or directed (that is, they point only from one end to the other end). Edges can optionally be given weights to indicate relative or absolute strengths of connections between nodes and they may be assigned attributes that are taken to characterize one or more specific qualities of the connections they represent” (See York et al., paragraph 53). Hauser as modified, further teaches “Connections may be of many kinds and strengths. For instance, a parent-child connection is one kind of connection, and usually (but not always) a connection that has considerable weight when evaluating a random person's social network. Other common connection types include employer-employee relationships, friendships, perpetrator-victim relationships (not all connections need be voluntary or positive), electronic social network friendships, professional networking connections, and so forth” (See York et al., paragraph 54). Hauser as modified, however, does not explicitly teach a relationship between topic nodes is positively reinforced by use of augmented search query topics from the ontology model, and the relationship between topic nodes is negatively reinforced by a lack of use of the augmented search query topics from the ontology model, wherein a positive reinforcement and a negative reinforcement of the relationship between topic nodes modifies a magnitude of the relationship between the nodes as represented by a weighted value of a connecting edge of the graph.
Scofield et al. teaches a method and system for determining and notifying users of undesirable network content (See abstract), in which he teaches a relationship between topic nodes is positively reinforced by use of augmented search query topics from the ontology model, and the relationship between topic nodes is negatively reinforced by a lack of use of the augmented search query topics from the ontology model, wherein a positive reinforcement and a negative reinforcement of the relationship between topic nodes modifies a magnitude of the relationship between the nodes as represented by a weighted value of a connecting edge of the graph (See Scofield et al., column 49, line 40-column 50, line 31, wherein Scofield teaches “a user may navigate from a content source 310 along one search result path to a content source 310 along a different search result path, thus creating or reinforcing a path between these sources. Through the operation of optimal aggregate path analysis described above, this activity may ultimately influence the structure of network 300 and may alter future search results correspondingly…it is contemplated if none of the result set of content sources 310 is selected following a search, negative feedback may be applied to the weights of corresponding keyword entries 2250. That is, keyword weights may be positively reinforced (e.g., adjusted upwards) upon content source selection (block 2114), thus strengthening the association between the adjusted keywords and the content source 310. Conversely, if a user finds none of the content sources 310 appealing, the keyword associations may be weakened by, e.g., decreasing keyword weights included in keyword entries 2250.” Also see column 51, lines 16-39).
Hauser as modified and Scofield et al. are from the analogous art of processing and managing network content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Hauser as modified and Scofield et al. to have combined Hauser as modified and Scofield et al.. The motivation to combine Hauser as modified and Scofield et al. is to provide a method or system that locates content of general or specific interest in a large network with ease and quickness (See Scofield et al., column 1, lines 39-60). Therefore, it would have been obvious to one skilled in the art to combine Hauser as modified and Scofield et al..

Response to Arguments
8.	Applicant's arguments filed on 12/22/2020, with respect to the rejected claims have been fully considered but they are not found to be persuasive:

In response to applicants’ arguments regarding “Hauser teaches collecting electronic information, however, Applicant respectfully submits that Hauser does not augment a search query and, therefore, does not teach the limitation ‘a method for augmenting a search query of a first user, based on analysis of electronic contributions of the first user.’ In fact, Hauser distinguishes queries from the focus of the embodiments of Hauser,” the arguments have been fully considered but are not found to be persuasive. Hauser in view of York et al. and in view of Spivack et al. discloses augmenting a search query. Specifically, Hauser as modified discloses “presenting to the first user, the graph of additional topic entities for augmenting the search query, based on the ontology model, wherein the graph is represented by the plurality of the identified topic entities as nodes of the graph, the relationships between the plurality of the identified topic entities as edges of the graph, and the edges indicating the magnitude of the strength of the relationships interconnecting the nodes of the graph.” York et al. teaches “an expanded social network graph database using results of the indexing; (d) receiving, at a predictive content intelligence engine coupled to a data network, a search query from a user; (e) identifying, using a predictive content intelligence engine software application coupled to a data network and the results of the indexing, at least a plurality of content objects and a plurality of people, the pluralities of content objects and people relevant to the search query; and (f) providing, in response to the search query, search results comprising identities of or links to the relevant content objects and people.” {Paragraph 20} Therefore, York et al teaches expanding the query {augmenting the query}. Hauser teaches recording and storing {gathering} electronic information based on a user’s interactions/activity {contributions} (See Hauser, column 1, line 51-column 2, line 3). Therefore, Hauser in view of York et al. and in view of Spivack et al. does disclose augmenting a search query based on analyzing user contributions.

In response to applicants’ arguments regarding “Another reason why Hauser, in view of York, in further view of Spivack, does not teach all the limitations of amended claim 1 is that Hauser, York, and Spivack do not teach the claim 1 limitation of ‘gathering electronic content contributions submitted to a media source and generated by a first user of the media source and timeframe information associated with the electronic content contributions,’” the arguments have been fully considered but are not found to be persuasive. Hauser teaches recording and storing {gathering} electronic information based on a user’s interactions/activity {contributions}. The user information collected also includes time period {timeframe} information associated with the information (See Hauser, column 1, line 51-column 2, line 3).

In response to applicants’ arguments regarding “Another reason why Hauser, in view of York, in further view of Spivack, does not teach all the limitations of amended claim 1 is that Hauser, York, and Spivack do not teach the previous version of claim 1 limitation that recites: ‘the one or more computer processors determining a strength of the relationships, respectively, between the topic entities indicated by a magnitude, wherein the magnitude is based on a frequency of association, a currency of the topic entities, a duration of association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities.’ The Current Office Action alleges that Spivack teaches the prior version of the claim 1 element. Applicant has been amended to further distinguish the limitations from the cited prior art,” the arguments have been fully considered but are not found to be persuasive. York teaches “a large amount of content objects are analyzed and indexed, and metadata pertaining to these content objects is stored along with information about people and their relationships in an enhanced social network graph, in which content objects and people may be nodes in the graph, and their relationships may be edges in the graph. The enhanced social network graph also comprises nodes consisting of ontologies, topics, or domain models, and relationships between people and topics, or between people and content objects, or between content objects and topics may therefore be captured in an enhanced social network graph” (See York et al., paragraphs 11 and 53-55). As previously argued and stated York teaches relationships between the plurality of the identified topic entities as edges of the graph, and the edges indicating the magnitude of the strength of the relationships interconnecting the nodes of the graph.” Regarding the limitation of “wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of Page 2 of 17IBM Docket No.: END920140216US1 association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities” prior art of Spivack has been cited. Spivack teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds” (See Spivack et al., paragraphs 72, 115-116, 225-228, 245 and 255-256). Spivack teaches in paragraph 34 that “momentum is proportional to and computed from, for example, (i) a number of how many users whose activities mention the topic and (ii) a frequency of how often the topic is mentioned. The method further comprises predicting a future momentum for the identified topic based on observing additional topics which are related to the identified topic and have momentums with a rate of growth that exceeds a positive or negative threshold.” therefore, teaching “magnitude is based on a frequency of association of the topic entities.” In paragraph 225, Spivack teaches that “in some embodiments, the momentum determination module 385c can analyze a magnitude and a rate of growth for the momentum of the topic or concept over a period of time or a selected period of time,” therefore, teaching “a duration of Page 2 of 17IBM Docket No.: END920140216US1 association of the topic entities over a time period.” In paragraph 221, Spivack teaches “the momentum of each topic in a conversation, dialogue, message, or any stream of text can be computed by ‘mass’ times ‘velocity,’ where mass can, for example, represent the size of the crowd (e.g., number of users), and velocity can, for example, represent the frequency of a particular topic or concept is mentioned. It is noted that other suitable methods can also be adapted in addition or as an alternative to the above formula in calculating the momentum,” therefore, teaching a quantity of content associating keywords of the topic entities,” wherein conversation/dialogue/message/text can be read on keywords. Spivack further teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds; for example, different thresholds can be set to differentiate a low, medium, and high momentum. Similarly, different thresholds can be set to differentiate a slow, medium, and rapid growth rate of a momentum” (See Spivack et al., paragraphs 225-228 and 295). Therefore, Hauser, in view of York, in further view of Spivack teaches the limitation of “wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of Page 2 of 17IBM Docket No.: END920140216US1 association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities.”

In response to applicants’ arguments regarding “Applicant respectfully submits that Spivack does not explicitly teach ‘determining a strength of the relationships, respectively, between the topic entities indicated by a magnitude.’ The magnitude as taught by Spivack, in combination with York and Hauser, would result in a content object graph with magnitudes of edges determined by a proportional relationship of the number of users in the conversation and the frequency of mention of the topic. The combination would not result in the amended claim 1 limitation: ‘...a strength of the relationships... between the topic entities indicated by a magnitude, wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of association of the topic entities over a time period, and a quantity of content associating the topic entities,’” the arguments have been fully considered but are not found to be persuasive. York discloses presenting topics and relationships over timeline. The personalization of recommendations to the user are done by collecting and analyzing the users activity which is read on “contributed” by the first user (See York et al., Figure 15; and paragraphs 11, 83, 88, 106-107, 121, 127 and 131). York further teaches “a large amount of content objects are analyzed and indexed, and metadata pertaining to these content objects is stored along with information about people and their relationships in an enhanced social network graph, in which content objects and people may be nodes in the graph, and their relationships may be edges in the graph. The enhanced social network graph also comprises nodes consisting of ontologies, topics, or domain models, and relationships between people and topics, or between people and content objects, or between content objects and topics may therefore be captured in an enhanced social network graph” (See York et al., paragraphs 11 and 53-55). York does not explicitly teach determining a strength of the relationships, respectively, between the topic entities indicated by a magnitude, wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities; including the magnitude indicating the strength of the relationships, respectively, between the identified topic entities. Regarding the limitation of “wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of Page 2 of 17IBM Docket No.: END920140216US1 association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities” prior art of Spivack has been cited. Spivack teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds” (See Spivack et al., paragraphs 72, 115-116, 225-228, 245 and 255-256). Spivack teaches in paragraph 34 that “momentum is proportional to and computed from, for example, (i) a number of how many users whose activities mention the topic and (ii) a frequency of how often the topic is mentioned. The method further comprises predicting a future momentum for the identified topic based on observing additional topics which are related to the identified topic and have momentums with a rate of growth that exceeds a positive or negative threshold.” therefore, teaching “magnitude is based on a frequency of association of the topic entities.” In paragraph 225, Spivack teaches that “in some embodiments, the momentum determination module 385c can analyze a magnitude and a rate of growth for the momentum of the topic or concept over a period of time or a selected period of time,” therefore, teaching “a duration of Page 2 of 17IBM Docket No.: END920140216US1 association of the topic entities over a time period.” In paragraph 221, Spivack teaches “the momentum of each topic in a conversation, dialogue, message, or any stream of text can be computed by ‘mass’ times ‘velocity,’ where mass can, for example, represent the size of the crowd (e.g., number of users), and velocity can, for example, represent the frequency of a particular topic or concept is mentioned. It is noted that other suitable methods can also be adapted in addition or as an alternative to the above formula in calculating the momentum,” therefore, teaching a quantity of content associating keywords of the topic entities,” wherein conversation/dialogue/message/text can be read on keywords. Spivack further teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds; for example, different thresholds can be set to differentiate a low, medium, and high momentum. Similarly, different thresholds can be set to differentiate a slow, medium, and rapid growth rate of a momentum” (See Spivack et al., paragraphs 225-228 and 295). Therefore, Hauser, in view of York, in further view of Spivack teaches the limitation of “wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of Page 2 of 17IBM Docket No.: END920140216US1 association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities.”

In response to applicants’ arguments regarding “York does not explicitly teach a magnitude of a relationship between topic entities and does not teach the claim 1 limitation ‘determining a strength of the relationships, respectively, between the topic entities indicated by a magnitude.’ Applicant further notes that although Spivack mentions ‘frequency’ as a component in determining momentum of a conversation, Spivack does not teach the amended claim 1 limitation ‘the one or more computer processors determining a strength of the relationships, respectively, between the topic entities indicated by a magnitude, wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities,’ (emphasis added),” the arguments have been fully considered but are not found to be persuasive. As argued above York teaches relationships between the plurality of the identified topic entities as edges of the graph, and the edges indicating the magnitude of the strength of the relationships interconnecting the nodes of the graph.” Regarding the limitation of “wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of Page 2 of 17IBM Docket No.: END920140216US1 association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities” prior art of Spivack has been cited. Spivack teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds” (See Spivack et al., paragraphs 72, 115-116, 225-228, 245 and 255-256). Spivack teaches in paragraph 34 that “momentum is proportional to and computed from, for example, (i) a number of how many users whose activities mention the topic and (ii) a frequency of how often the topic is mentioned. The method further comprises predicting a future momentum for the identified topic based on observing additional topics which are related to the identified topic and have momentums with a rate of growth that exceeds a positive or negative threshold.” therefore, teaching “magnitude is based on a frequency of association of the topic entities.” In paragraph 225, Spivack teaches that “in some embodiments, the momentum determination module 385c can analyze a magnitude and a rate of growth for the momentum of the topic or concept over a period of time or a selected period of time,” therefore, teaching “a duration of Page 2 of 17IBM Docket No.: END920140216US1 association of the topic entities over a time period.” In paragraph 221, Spivack teaches “the momentum of each topic in a conversation, dialogue, message, or any stream of text can be computed by ‘mass’ times ‘velocity,’ where mass can, for example, represent the size of the crowd (e.g., number of users), and velocity can, for example, represent the frequency of a particular topic or concept is mentioned. It is noted that other suitable methods can also be adapted in addition or as an alternative to the above formula in calculating the momentum,” therefore, teaching a quantity of content associating keywords of the topic entities,” wherein conversation/dialogue/message/text can be read on keywords. Spivack further teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds; for example, different thresholds can be set to differentiate a low, medium, and high momentum. Similarly, different thresholds can be set to differentiate a slow, medium, and rapid growth rate of a momentum” (See Spivack et al., paragraphs 225-228 and 295). Therefore, Hauser, in view of York, in further view of Spivack teaches the limitation of “wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of Page 2 of 17IBM Docket No.: END920140216US1 association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities.”

In response to applicants’ arguments regarding “Applicant respectfully submits that Spivack and York, alone or in combination, do not teach basing the magnitude ‘on a frequency of association of the topic entities, a currency of the topic entities, a duration of association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities.’ Spivack mentions frequency in the context of a proportional relationship of a number of users in a conversation, and the number of mentions of the topic. York does not teach determining a magnitude of a relationship and does not teach a currency of the topic entities, a quantity of content associating keywords of the topic entities, and does not teach determining the magnitude of the relationships between topic entities by a duration of association...over a time period. Hauser fails to fill the deficiencies of York and Spivack,” the arguments have been fully considered but are not found to be persuasive. As argued above York teaches relationships between the plurality of the identified topic entities as edges of the graph, and the edges indicating the magnitude of the strength of the relationships interconnecting the nodes of the graph.” Regarding the limitation of “wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of Page 2 of 17IBM Docket No.: END920140216US1 association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities” prior art of Spivack has been cited. Spivack teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds” (See Spivack et al., paragraphs 72, 115-116, 225-228, 245 and 255-256). Spivack teaches in paragraph 34 that “momentum is proportional to and computed from, for example, (i) a number of how many users whose activities mention the topic and (ii) a frequency of how often the topic is mentioned. The method further comprises predicting a future momentum for the identified topic based on observing additional topics which are related to the identified topic and have momentums with a rate of growth that exceeds a positive or negative threshold.” therefore, teaching “magnitude is based on a frequency of association of the topic entities.” In paragraph 225, Spivack teaches that “in some embodiments, the momentum determination module 385c can analyze a magnitude and a rate of growth for the momentum of the topic or concept over a period of time or a selected period of time,” therefore, teaching “a duration of Page 2 of 17IBM Docket No.: END920140216US1 association of the topic entities over a time period.” In paragraph 221, Spivack teaches “the momentum of each topic in a conversation, dialogue, message, or any stream of text can be computed by ‘mass’ times ‘velocity,’ where mass can, for example, represent the size of the crowd (e.g., number of users), and velocity can, for example, represent the frequency of a particular topic or concept is mentioned. It is noted that other suitable methods can also be adapted in addition or as an alternative to the above formula in calculating the momentum,” therefore, teaching a quantity of content associating keywords of the topic entities,” wherein conversation/dialogue/message/text can be read on keywords. Spivack further teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds; for example, different thresholds can be set to differentiate a low, medium, and high momentum. Similarly, different thresholds can be set to differentiate a slow, medium, and rapid growth rate of a momentum” (See Spivack et al., paragraphs 225-228 and 295). Therefore, Hauser, in view of York, in further view of Spivack teaches the limitation of “wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of Page 2 of 17IBM Docket No.: END920140216US1 association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities.”

In response to applicants’ arguments regarding “Spivack teaches computation of a momentum vector to predict momentum in the future. Spivack does not teach ‘...determining a strength of the relationships...between the topic entities by a magnitude,’ and does not teach the magnitude as being’...based on a frequency of association of the topic entities, a currency of the topic entities, a duration of association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities,” the arguments have been fully considered but are not found to be persuasive. The office respectfully disagrees. As argued above York teaches relationships between the plurality of the identified topic entities as edges of the graph, and the edges indicating the magnitude of the strength of the relationships interconnecting the nodes of the graph.” York discloses presenting topics and relationships over timeline. The personalization of recommendations to the user are done by collecting and analyzing the users activity which is read on “contributed” by the first user (See York et al., Figure 15; and paragraphs 11, 83, 88, 106-107, 121, 127 and 131). York further teaches “a large amount of content objects are analyzed and indexed, and metadata pertaining to these content objects is stored along with information about people and their relationships in an enhanced social network graph, in which content objects and people may be nodes in the graph, and their relationships may be edges in the graph. The enhanced social network graph also comprises nodes consisting of ontologies, topics, or domain models, and relationships between people and topics, or between people and content objects, or between content objects and topics may therefore be captured in an enhanced social network graph” (See York et al., paragraphs 11 and 53-55). York does not explicitly teach determining a strength of the relationships, respectively, between the topic entities indicated by a magnitude, wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities; including the magnitude indicating the strength of the relationships, respectively, between the identified topic entities. Regarding the limitation of “wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of Page 2 of 17IBM Docket No.: END920140216US1 association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities” prior art of Spivack has been cited. Spivack teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds” (See Spivack et al., paragraphs 72, 115-116, 225-228, 245 and 255-256). Spivack teaches in paragraph 34 that “momentum is proportional to and computed from, for example, (i) a number of how many users whose activities mention the topic and (ii) a frequency of how often the topic is mentioned. The method further comprises predicting a future momentum for the identified topic based on observing additional topics which are related to the identified topic and have momentums with a rate of growth that exceeds a positive or negative threshold.” therefore, teaching “magnitude is based on a frequency of association of the topic entities.” In paragraph 225, Spivack teaches that “in some embodiments, the momentum determination module 385c can analyze a magnitude and a rate of growth for the momentum of the topic or concept over a period of time or a selected period of time,” therefore, teaching “a duration of Page 2 of 17IBM Docket No.: END920140216US1 association of the topic entities over a time period.” In paragraph 221, Spivack teaches “the momentum of each topic in a conversation, dialogue, message, or any stream of text can be computed by ‘mass’ times ‘velocity,’ where mass can, for example, represent the size of the crowd (e.g., number of users), and velocity can, for example, represent the frequency of a particular topic or concept is mentioned. It is noted that other suitable methods can also be adapted in addition or as an alternative to the above formula in calculating the momentum,” therefore, teaching a quantity of content associating keywords of the topic entities,” wherein conversation/dialogue/message/text can be read on keywords. Spivack further teaches “the grades that are assigned to the magnitude or rate of growth of momentums can differentiate different levels of magnitude or rate or growth based on different thresholds; for example, different thresholds can be set to differentiate a low, medium, and high momentum. Similarly, different thresholds can be set to differentiate a slow, medium, and rapid growth rate of a momentum” (See Spivack et al., paragraphs 225-228 and 295). Therefore, Hauser, in view of York, in further view of Spivack teaches the limitation of “wherein the magnitude is based on a frequency of association of the topic entities, a currency of the topic entities, a duration of Page 2 of 17IBM Docket No.: END920140216US1 association of the topic entities over a time period, and a quantity of content associating keywords of the topic entities.”

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076.  The examiner can normally be reached on 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






4/1/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164                                                                                                                                                                                                        
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164